Citation Nr: 0007392	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board notes that in his March 1997 claim, the veteran 
maintained that he was unable to take medication for his 
nonservice-connected low back disability due to his service-
connected duodenal ulcer.  Therefore, it appears that the 
veteran desires to raise the issue of entitlement to service 
connection for a low back disability secondary to his 
service-connected duodenal ulcer.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  As this claim has not been adjudicated by 
the RO, and as it is not inextricably intertwined with the 
issue certified on appeal at this time, it is referred back 
to the RO for appropriate initial consideration.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2.  The veteran's duodenal ulcer is currently manifested by 
occasional dull pain in the left upper quadrant, and right 
mid abdominal region with some distention following meals, 
constipation, and mild colic episodes; he has no anemia, 
weight loss or recurrent incapacitating episodes averaging 10 
days or more at least 4 or more times a year.


CONCLUSION OF LAW

The schedular criteria for an evaluation of a duodenal ulcer 
in excess of 20 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a November 1969 rating decision granted service 
connection for a duodenal ulcer, and a 20 percent evaluation 
was assigned.  That decision was based on the veteran's 
service medical records showing complaints of abdominal pains 
and frequent watery stools during service, and a private 
medical report reflecting treatment for an active duodenal 
ulcer crater within one year of the veteran's discharge.

Based on a July 1974 VA examination report showing mild, 
symptomatic, chronic peptic ulcer disease, the RO continued 
the 20 percent evaluation of the veteran's duodenal ulcer in 
August 1974.

VA and private outpatient records show treatment for various 
disorders, including a duodenal ulcer, from November 1984 to 
September 1997.  A May 1988 report notes that an upper GI 
series revealed no evidence of an active ulcer.  Later that 
month, the veteran gave a history of recurrent ulcers since 
1965, and denied a history of GI bleeds.  While he reported 
experiencing epigastric bloating, he denied vomiting, melena, 
or bright red blood per rectum.  The diagnostic impression 
was peptic ulcer disease.  

According to an August 1988 report, an upper GI series the 
previous month revealed an ulcer in the duodenal bulb.  The 
veteran reported bloating which was relieved by Zantac.  The 
diagnostic impression was duodenal ulcer.  

An October 1988 follow-up treatment report indicates that the 
veteran was doing "quite well," and experienced no 
epigastric distress.  Asymptomatic duodenal ulcer was 
diagnosed.  

A September 1989 treatment record notes that the veteran was 
doing well on H-2 Blockers.  The final assessment was 
dyspepsia with no evidence of ulcer.  

A March 1990 report notes that the veteran was doing well 
without complaints, and an upper GI series revealed no ulcer.  
The diagnostic impression was intermittent dyspepsia, stable.

In February 1997, the veteran complained that medication he 
used to treat his chronic back pain upset his stomach.  An 
upper GI series with barium showed no evidence of recent 
peptic ulcer disease.  The final assessment was duodenal 
ulcer by history.

The veteran sought an increased evaluation of his service-
connected duodenal ulcer in March 1997, asserting that the 
disability had increased in severity.

In an April 1997 rating decision, the RO continued the 20 
percent evaluation of the veteran's duodenal ulcer.  The 
veteran filed a notice of disagreement (NOD) with this 
decision later that month, and submitted a substantive appeal 
(Form 9) in May 1997, perfecting his appeal.

A September 1997 VA outpatient treatment record notes that a 
flex sigmoidoscopy revealed mildly reddened mucosa, but was 
otherwise within normal limits.

A November 1997 report indicates that the September 1997 
sigmoidoscopy showed possible mild colitis, but no definite 
ulcers.  Following this procedure, the veteran reportedly 
experienced an elevated temperature, and generalized aching.  
He later experienced abdominal pain with distention, and was 
admitted to a private facility for surgical repair of a 
perforated duodenal ulcer.  He was discharged in October 
1997.  According to the report, the veteran was again 
hospitalized in November 1997, after experienced severe right 
flank pain.  He subsequently passed a right renal stone.  A 
physical examination revealed a soft, nontender abdomen, and 
a well healed incision scar.  The final assessment was status 
post exploratory laparotomy for perforated duodenal ulcer, 
and status post right renal calculi.

A follow-up treatment record dated later that month notes 
that the veteran continued to experience discomfort when he 
did not take his medication.  A physical examination of the 
abdomen showed a well healed midline scar, and normal bowel 
sounds.  The diagnostic impression was peptic ulcer disease, 
and nephrolithiasis.

In November 1997 correspondence, Dr. G.A. reported that an 
exploratory laparotomy was performed in September 1997, after 
the veteran experienced sharp abdominal pains with the 
presence of subdiaphragmatic gas.  The surgery reportedly 
revealed abundant purulent material in the cavity, and a 
perforated peptic ulcer in the first portion of the duodenum.  
The physician related that the veteran was discharged in 
November 1997, following an uneventful recovery.

Consequently, a January 1998 rating decision granted a 100 
percent evaluation from September to November 1997, based on 
surgical treatment requiring convalescence.

On VA examination in March 1998, the veteran reported that he 
experienced no vomiting since 1988, and gave a negative 
history of vomiting blood.  In addition, he related that he 
had not experienced hematemesis since August 1997.  The 
veteran stated that he received treatment for helicobacter 
pylori peptic ulcer disease in July 1997 and January 1998.  
He explained that he regularly took Famotidine, which helped 
"a great deal."  Current complaints included occasional 
dull pain in the left upper quadrant, and right mid abdominal 
region with some distention following meals.  The veteran 
opined that these symptoms were "due to eating certain foods 
which don't agree with him."  He experienced some 
constipation, but no diarrhea.  The veteran reported mild 
colic episodes "maybe once a week." 

A physical examination revealed a vertical upper mid line 
scar, and a drain scar in the right upper quadrant of the 
abdomen.  The veteran weighed 160 pounds.  The record 
reflects that the most he ever weighed was 180 pounds, and 
his lowest weight as an adult was 147 pounds.  A guaiac test 
for occult blood in the stool was negative.  Laboratory 
testing did not disclose anemia.  The examiner concluded that 
the veteran "has stomach symptoms primarily when he eats 
foods that he has found do not disagree with him."    

Based on this evidence, the RO continued the 20 percent 
evaluation of the veteran's service-connected duodenal ulcer 
in April 1999.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the claim for an increased 
rating for a duodenal ulcer. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  The benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran's service-connected duodenal ulcer is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  This diagnostic code provides that a 
20 percent evaluation may be assigned when a duodenal ulcer 
is moderate, with recurring episodes of severe symptoms 2 or 
3 times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
may be assigned when a duodenal ulcer is moderately severe, 
with impairment of health manifested by weight loss and 
anemia or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation may be assigned when a duodenal ulcer is 
severe, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and manifestations of anemia and weight loss productive of 
definite impairment of health.

The entire evidence before the Board, as discussed above, is 
consistent with a 20 percent evaluation of the veteran's 
service-connected duodenal ulcer under Diagnostic Code 7305, 
as continuous moderate manifestations of his disability are 
evident from the record.  In particular, the evidence reveals 
that he continues to experience occasional dull pain in the 
left upper quadrant, and right mid abdominal region with some 
distention following meals, constipation, and mild colic 
episodes.  

A 40 percent evaluation of the veteran's service-connected 
duodenal ulcer is not warranted under Diagnostic Code 7305, 
as impairment of his health by anemia and weight loss has not 
been shown.  The veteran has also not alleged, nor has it 
been established by medical evidence of record, that he 
experiences recurrent incapacitating episodes averaging 10 or 
more days in duration at least four times per year.  

The Board finds the March 1998 VA examination is probative of 
the status of the veteran's duodenal ulcer.  On examination, 
the veteran reported that he had experienced no vomiting 
since 1988, and had never vomited blood.  He further related 
that he had not experienced hematemesis since August 1997.  
This examination does not show or tend to show that the 
veteran's duodenal ulcer is of incapacitating severity or of 
the frequency warranting a 40 percent evaluation under 
Diagnostic Code 7305. 

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the evidence does not provide a 
basis for a higher evaluation.  The degree of impairment 
resulting from the duodenal ulcer is not so disabling as to 
more nearly approximate the criteria for the next higher 
rating pursuant to 38 C.F.R. § 4.7 nor is the evidence in 
equipoise as to warrant the consideration for the benefit of 
the doubt doctrine pursuant to 38 C.F.R. § 4.3.

Finally, the Board finds that the evidence discussed above 
does not suggest that the veteran's service-connected 
duodenal ulcer presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular evaluations under 38 C.F.R. § 
3.321(b)(1) (1999).  The record is devoid of evidence showing 
either marked interference with employment or frequent 
hospitalization.


ORDER

Entitlement to an increased evaluation of a duodenal ulcer, 
currently evaluated as 20 percent disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

